Judgment dismissing article 78 proceeding affirmed, with $50 costs and disbursements to respondent. The petitioner, the holder of a private investigator’s license, and its agents, in the course of a raid to obtain evidence in a divorce ease, acted in a shocking and most callous disregard of law and the rights of individuals. There was evidence that the entry into the private apartment was obtained by breaking a chain lock, and that, then, the raiding party, including the employees of the licensee, pushed, shoved and committed acts amounting *739to assaults upon the persons of the occupants of the apartment; and, further, that bottles containing about $50 worth of perfume were broken by the intruders. In view of the outrageous conduct of the investigators and the general lawlessness of their acts, the penalty of a two months’ suspension is not “so disproportionate to the offense * * * as to be shocking to one’s sense of fairness” and, thus, to warrant an interference with the discretion reposed in the respondent. (See CPLR 7803, subd. 3; Matter of Stolz v. Board of Regents, 4 A D 2d 361, 364; Matter of McGinnis’ Rest. v. Rohan, 6 A D 2d 115, affd. 6 N Y 2d 770; Matter of Mitthauer v. Patterson, 8 N Y 2d 37.)
Concur — Breitel, J. P., Stevens and Eager, JJ.; McNally and Steuer, JJ,, dissent in part in the following memorandum by